DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending
Claims 1-20 are allowed.
          
Invention
The Present invention teaches "Controlling a vehicle using contextual navigation assistance can include defining a context for the vehicle using sensor data for a plurality of time points while the vehicle traverses between a starting and stopping location, the context being one of multiple contexts, and each associated with at least one candidate variable for inclusion in an ordered representation of information, classifying the vehicle into a phase of multiple phases associated with different proximities of the vehicle to a maneuver, each phase associated with at least one candidate variable for inclusion in the ordered representation, and generating, using the phase and the context, the ordered representation. The ordered representation is ranked from most likely to least likely information that is necessary, during a current phase, to successfully complete the maneuver. The ordered representation is produced by a user interface so that it can be used to control the vehicle.”

Reason for Allowance
Claims 1-20 are allowed.
          The instant invention with respect to claims 1, 8, and 13 teaches 
                    “A system for controlling a vehicle traversing a vehicle transportation network using contextual navigation assistance, the system comprising: a processor configured to receive, while the vehicle traverses a route from a starting location to a stopping location within the vehicle transportation network, sensor data indicating at least a condition of the vehicle; a context model configured to define a context for the vehicle using the sensor data for a plurality of time points while the vehicle traverses from the starting location to the stopping location, wherein the context is one of multiple contexts, and each context is associated with at least one candidate variable for inclusion in an ordered representation of information; a phase classifier configured to classify, using the sensor data, the vehicle into a phase of multiple phases associated with different proximities of the vehicle to a maneuver along the route for the plurality of time points, wherein each phase is associated with at least one candidate variable for inclusion in the ordered representation of information; an information-needs model configured to generate, using the phase and the context as input, the ordered representation of information regarding the maneuver of the vehicle along the route for the plurality of time points, wherein the ordered representation of information is ranked from most likely information that is necessary, during a current phase of the multiple phases, to successfully complete the maneuver to least likely information that is necessary, during the current phase of the multiple phases, to successfully complete the maneuver; a user interface configured to produce the ordered representation of information at a current time point for use during the current phase of the multiple phases of the maneuver; and a trajectory controller configured to control at least one component of the vehicle during the current phase of the multiple phases based on feedback from the vehicle related to at least one entry in the ordered representation of information.”

                     “A system for controlling a vehicle traversing a vehicle transportation network using contextual navigation assistance, the system comprising: a processor configured to: receive, while the vehicle traverses a route from a starting location to a stopping location within the vehicle transportation network, sensor data indicating at least a condition of the vehicle; for a plurality of time points while the vehicle traverses from the starting location to the stopping location: generate, responsive to the sensor data, an ordered representation of information regarding a maneuver of the vehicle along the route, wherein the maneuver comprises multiple phases associated with different proximities of the vehicle to the maneuver, and the ordered representation of information is ranked from most likely information that is necessary, during a current phase of the multiple phases, to successfully complete the maneuver to least likely information that is necessary, during the current phase of the multiple phases, to successfully complete the maneuver; and produce, by a user interface, the ordered representation of information at a current time point for use in controlling the vehicle during the current phase of the multiple phases of the maneuver.”

                    “A method for controlling a vehicle traversing a vehicle transportation network using contextual navigation assistance, the method comprising: receiving, while the vehicle traverses a route from a starting location to a stopping location within the vehicle transportation network, sensor data indicating at least a condition of the vehicle; generating, responsive to the sensor data, a first ordered representation of information regarding a maneuver of the vehicle along the route, wherein the maneuver comprises multiple phases associated with different proximities of the vehicle to the maneuver, and the first ordered representation of information is ranked from most likely information necessary, during a first phase of the multiple phases, to successfully complete the maneuver to least likely information that is necessary, during the first phase of the multiple phases, to successfully complete the maneuver; producing, by a user interface, the first ordered representation of information at a first point in time for use while during the first phase of the multiple phases of the maneuver; controlling, using a trajectory controller, the vehicle during the first phase based on feedback from the vehicle related to at least one entry in the first ordered representation of information; generating, responsive to the sensor data, a second ordered representation of information regarding the maneuver of the vehicle along the route, wherein the second ordered representation of information is ranked from most likely information that is necessary to know, during a second phase of the multiple phases, to successfully complete the maneuver to least likely information that is necessary to know, during the second phase of the multiple phases, to successfully complete the maneuver, and the second phase of the multiple phases is subsequent to the first phase; producing, by the user interface, the second ordered representation of information at a second point in time for use during the second phase of the multiple phases, wherein the second point in time is subsequent to the first point in time; and controlling, using a trajectory controller, the vehicle during the second phase based on feedback from the vehicle related to at least one entry in the second ordered representation of information.”

                    The cited references fail to anticipate or render the above underlined limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
                              Dependent claims 2-7, 9-12, and 14-20 are either directly or indirectly dependent upon independent claims 1, 8, and 13, therefore, are allowed in view of their dependence upon claims 1, 8, and 13.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Fouad et al. (US Pub. No.: 2021/0339759 A1) teaches “Image-based analysis techniques are used for cognitive state vehicle navigation, including an autonomous or a semi-autonomous vehicle. Images including facial data of a vehicle occupant are obtained using an in-vehicle imaging device. The vehicle occupant can be an operator of or a passenger within the vehicle. A first computing device is used to analyze the images to determine occupant cognitive state data. The analysis can occur at various times along a vehicle travel route. The cognitive state data is mapped to location data along the vehicle travel route. Information about the vehicle travel route is updated based on the cognitive state data and mode data for the vehicle. The updated information is provided for vehicle control. The mode data is configurable based on a mode setting. The mode data is weighted based on additional information.”

          Yurdana et al. (US Pub. No.: 2020/0339157 A1) teaches “Methods and apparatus to provide accident avoidance information to passengers of autonomous vehicles are disclosed. An example apparatus includes a safety analyzer to determine an autonomously controlled vehicle is in a safe situation at a first point in time and in a dangerous situation at a second point in time. The example apparatus also includes a user interface generator to: generate user interface data to define content for a user interface to be displayed via a screen, the user interface to include a graphical representation of the vehicle, the user interface to graphically indicate the vehicle is in the safe situation at the first point in time; and modify the user interface data so that the user interface graphically indicates the vehicle is in the dangerous situation at the second point in time.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667